DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/200,335 filed 03/12/2021 in which claims 15-28 are presented for examination.

Allowable Subject Matter
Claims 20 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-17, 19, 22-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5 and 7 of U.S. Patent No. 10,999,830 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 17/200,335
Patent 10,999,830 B2
Claims 15 and 22
Claims 1 and  7
Claims 16 and 23
Claim 2
Claims 17 and 24
Claim 3
Claims 19 and 26
Claim 5


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 21-26 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al (US 2019/0200384 A1) in view of Zeng et al (US 2017/0164397 A1).

Regarding claim 15, Hao teaches a terminal, comprising: 
a receiver, which, in operation, receives control information relating to an amount of an uplink time resource per a time unit (Hao: Fig. 11; [0190] eNB signals to the UE a type of subframe, each subframe type comprising an amount of resource units for ACK/uplink time resource), the time unit including a downlink time resource for a downlink transmission and the uplink time resource for a transmission of a response signal (Hao: Fig. 11).
Hao does not explicitly disclose wherein when the transmission of the response signal is repeated over a plurality of time units, the amount of the uplink time resource per the time unit is indicated by the control information and is the same in symbols over the plurality of time units; and a transmitter, which, in operation, transmits the response signal over the plurality of time units.
Zeng teaches wherein when the transmission of the response signal is repeated over a plurality of time units, the amount of the uplink time resource per the time unit is indicated by the control information and is the same in symbols over the plurality of time units; and a transmitter, which, in operation, transmits the response signal over the plurality of time units (Zeng: [0096], [0105]-[0107], ACK repeated over a number of subframes/time units).
It would have been obvious to a person having n ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hao wherein when the transmission of the response signal is repeated over a plurality of time units, the amount of the uplink time resource per the time unit is indicated by the control information and is the same in symbols over the plurality of time units; and a transmitter, which, in operation, transmits the response signal over the plurality of time units as disclosed by Zeng to provide a system for achieving range extension (Zeng: [0096]).
  
Regarding claim 22, Hao teaches a communication method, comprising: 
receiving control information relating to an amount of an uplink time resource per a time unit, the time unit including a downlink time resource for a downlink transmission and the uplink time resource for a transmission of a response signal, (Hao: Fig. 11; [0190] eNB signals to the UE a type of subframe, each subframe type comprising an amount of resource units for ACK/uplink time resource). 
Hao does not explicitly disclose wherein when the transmission of the response signal is repeated over a plurality of time units, the amount of the uplink time resource per the time unit is indicated by the control information and is the same in symbols over the plurality of time units; and a transmitter, which, in operation, transmits the response signal over the plurality of time units.
Zeng teaches wherein when the transmission of the response signal is repeated over a plurality of time units, the amount of the uplink time resource per the time unit is indicated by the control information and is the same in symbols over the plurality of time units; and a transmitter, which, in operation, transmits the response signal over the plurality of time units (Zeng: [0096], [0105]-[0107], ACK repeated over a number of subframes/time units).
It would have been obvious to a person having n ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hao wherein when the transmission of the response signal is repeated over a plurality of time units, the amount of the uplink time resource per the time unit is indicated by the control information and is the same in symbols over the plurality of time units; and a transmitter, which, in operation, transmits the response signal over the plurality of time units as disclosed by Zeng to provide a system for achieving range extension (Zeng: [0096]).

Regarding claims 16 and 23, Hao in view of Zeng teaches wherein the transmitter, in operation, transmits the response signal repeatedly over the plurality of time units at a constant time interval (heng: [0096], [0105]-[0107], ACK repeated over a number of subframes/time units). 
 
Regarding claims 17 and 24, Hao teaches wherein the receiver, in operation, receives another control information relating to a length of the time unit via a cell- specific notification (Hao: Fig. 11; [0190] eNB signals to the UE a type of subframe, each subframe type comprising an amount of resource units for ACK/uplink time resource).
  
Regarding claims 18 and 25, Hao teaches wherein the amount of the uplink time resource is larger as a length of the time unit is larger (Hao: Fig. 11).  

Regarding claims 19 and 26, Hao in view of Zeng teaches wherein a number of repetitions of the response signal over the plurality of time units is indicated by a user equipment (UE)-specific notification (Zeng: [0096], [0105]-[0107], ACK repeated over a number of subframes/time units indicated by the eNB).
  
Regarding claims 21 and 28, Hao in view of Zeng teaches wherein a number of repetitions is determined by a downlink control channel. (Zeng: [0100], [0105]-[0107] delay in subframes signaled via PDCCH).  


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478